It is not doubted that the rule obtains in this state, as is clearly stated in the majority opinion, that in cases of the merely negligent act of the defendant mental suffering is not recognized as an element of damage where there has been no physical injury. Gulf, C.  S. F. Ry. Co. v. Trott, 86 Tex. 412, 25 S.W. 419, 40 Am. St. Rep. 866, and other cases. But the rule is otherwise in certain cases such as where there is negligent infraction of a contractual obligation, or where there is affirmative or active negligence attended with circumstances of indignity. Hale v. Bonner, 82 Tex. 33, 17 S.W. 605, 14 L.R.A. 336, 27 Am. St. Rep. 850; International  G. N. R. Co. v. Anchonda,33 Tex. Civ. App. 24, 75 S.W. 557; Lancaster v. Mebane (Tex.Civ.App.)260 S.W. 252; Chicago, St. L.  P. R. Co. v. Holdridge, 118 Ind. 281,20 N.E. 837; Austro-American Steamship Co. v. Thomas (C.C.A.) 248 F. 231, L.R.A. 1918D, 873; 3 Thompson on Neg., §§ 3195, 3288. And it is believed, in view of the attending circumstances in this case, the rule allowing mental suffering, proximately resulting from a legal wrong, as an element of damages is applicable.
In the facts set forth in the plaintiff's petition there was a legal wrong, giving the right of action, of a breach of a valid contract of carriage between the passenger and the carrier, attended by circumstances of certain misconduct or negligent act of the carrier's employee. The employee refused to accept the proffered return ticket, and notified the passenger in the presence of other passengers that he must pay the fare to Alexandria when no fare was due or must leave the train, and threatened the passenger with arrest unless such order was obeyed. The carrier's duty extended not only to carry the passenger on that train from New Orleans to Alexandria on his regularly issued and paid-for return ticket without his paying further fare, but also included protection from acts of annoyance or indignity on the part of the carrier's employees. *Page 85 
It is believed that the passenger was entitled to be awarded damages for the sense of indignity and annoyance visited upon him by the threatened expulsion from the train, although he paid the illegal fare rather than be ejected, and although there has been no physical injury.